DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 02/05/2021.

Status of Claims
	In Applicant’s amendment filed on 02/05/2021, claim 16 has been amended; claims 19-20 are canceled; claims 1-18 and 21-26 remain pending.

Response to Arguments
Priority 
	Applicant’s argument for the priority date for claimed limitations directed to “to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, and user interaction” in claims 1, 9 and 16 have been fully considered and is found not persuasive.
	In Applicant’s reply filed on 02/05/2021, Applicant indicates that Applicant’s remarks for the priority date is included in the 35 US 103 rejection response section of the reply (see Applicant’s remarks, page 7).  However, the Examiner notes that Applicant’s remarks in the 35 USC 103 rejection response section does not mention or discuss the priority date subject matter (see Applicant’s remarks, page 10).  Instead, it appears that Applicant’s remarks for the priority date is included in the 35 USC 102 rejection response section (Applicant’s remarks, pages 7-9). 
the provisional patent application does not disclose the exact terms “tightly couple” nor “metadata-to-content synchronization”, the provisional patent application discloses these concepts and structures implicitly or inherently and as claimed” (underlined for emphasis).  In particular, Applicant points to paragraphs 26, 56 and 57 of the provisional application 61/192136 as description support metadata.  Applicant then refers to paragraphs 33 and 37-38 and Fig. 7 of the provisional application as description support for “tightly coupling the metadata to the at least one image frame in a bitstream”.  Applicant further points to the end of paragraph 38 as explanation description support for the synchronizing of metadata and video data.
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  In Applicant’s remarks (page 8), Applicant admits that the provisional patent application does not explicitly disclose “tightly couple” nor “metadata-to-content synchronization”.  Applicant then argues that these concepts (i.e., tightly coupled and metadata-to-content synchronization” are disclosed implicitly or inherently as claimed.  The Examiner respectfully disagrees that the concept of metadata-to-content synchronization is implicitly or inherently disclosed in the Provisional patent application.  
	The Examiner acknowledges that metadata associated video content is disclosed in the form of RMI instances (in paragraphs 26, 56 and 57).  However, the Examiner notes that there is no description or even mentioning of synchronization of metadata and video data in these paragraphs.  Nothing in these paragraphs would indicate, 
	Similarly, paragraphs 33 and 37—38 and Fig. 7 merely discloses RMI data (which encapsulates metadata) can be multiplexed with a compressed video bitstream.  That is, at best, these paragraphs merely provide description support for metadata being coupled to the video data.  However, multiplexing metadata with video data does not mean that the metadata must be synchronized with the video data.  There is absolutely no mentioning of synchronization of metadata with video data as part of the multiplexing in the paragraphs 33, 37-38 and Fig. 7.   A person of ordinary skill would not have understood, at the time the patent application was filed, that the description in paragraphs 33, 17-38 and Fig. 7 requires the RMI data (i.e., metadata) to be synchronized with the video data with which it is multiplexed.  In fact, paragraph 38 discloses distributing RMI presentation (metadata) by repeating the RMI presentation in its entirety several times during a program to accommodate channel switching.  This means RMI data is not tightly coupled with video data to provide metadata-to-content synchronization that is independent of playback information as claimed.  Even when RMI data in distributed throughout the media stream at known intervals such as at beginning or end of a video frame (as disclosed at the end of paragraph 38), it is not necessary that the RMI data (metadata) embedded at a particular video frame must be used for said particular video frame.  That is, the concept of metadata-to-content synchronization is not inherently or implicitly disclosed in the provisional patent application.

	
Rejections of Claims Under 35 U.S.C. §102
	Applicant’s arguments for claim 1 (and similarly for claims 9 and 16), previously rejected un 35 U.S.C. §102 as being anticipated by Rakib et al. (US 2009/0327894), hereinafter “Rakib”, have been fully considered and is found not persuasive.
	Applicant argues that Rakib is not proper prior art because the independent claims are fully supported by the Provisional patent application No. 61/192,136 which provides the earliest effective filing date for the present application, and therefore, the priority of the present claims pre-dates the earliest effective date of Rakib.
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  First, as explained in the Priority section above, the Provisional patent application No. 61/92,136 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more independent claims of this application.  Therefore,  the priority date considered for the claimed limitations directed “to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is 
	Secondly, arguendo, even if the filing date of the Provisional patent application No. 61/192,136 were considered as the earliest effective filing date for the present application (a point not conceded), the Examiner notes that the earliest effective filing date for the Rakib reference is the filing date of Rakib’s Provisional application No. 61/045,254, filed on April 15, 2009, which pre-dates the filing date of the Provisional patent application No. 61/192,136 of the present application.  Therefore, Rakib is a proper prior art regardless whether or not the filing date of the Provisional patent application No. 61/192,136 is considered as priority date for the present application. 

	Applicant further argues that Rakib does not disclose or suggest “wherein the metadata is embedded in a bitstream with the at least one image frame to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, and user interaction”.  In particular, Applicant argues “nothing in Rakib discloses both metadata and video content in the same bitstream”.  To support the argument, Applicant points of paragraphs 51 and 40 and 52 of Rakib (see Applicant’s remarks, page 9).
	In response, Applicant’s remarks are noted; however, the Examiner disagrees with the argument.  In Applicant’s remarks (page 9), Applicant argues…”Particularly, paragraph 51 discloses "metadata can be "streamed together" with the video stream..... This refers to two separate streams from the same source being sent together and the video file 1000 and the video metadata file 102 (which may also be a different data fields on the same file as desired) are assume to reside on a remote server 1004…This remote server 1004 in turn is sending the video 106 and video metadata 1007 to a media router (such as a set-top box) 110 that may be nearby the user or client”.  In paragraph 143, Rakib further discloses “At the end of the process, the video metadata file can either be produced as a stand-alone file…, or alternatively merged with the video file to create a composite file 1430”.  That is, Rakib clearly indicates that metadata is embedded with video data (as data fields in a same file, or merged with video in a composite file), and the combination of metadata is sent/transmitted to a device such as a set-top box.  A person of ordinary skill in the art would understand that all digital data (which is the case with the combined metadata and video data in Rakib’s disclosure) is transmitted in a form of a stream of digital bits that comprise the data.  Therefore, Rakib clearly teaches the concept of the metadata is embedded in a bitstream with the at least on image frame, as claimed.   Based on Rakib’s disclosure presented herein, Applicant’s argument that paragraph 51 “refers to two separate streams from the same source being sent together and nothing more. It does not refer to the content being in a single stream together” is found not persuasive.
	Regarding Applicant’s references to paragraphs 40 and 52 of Rakib in Applicant’s argument, the Examiner notes that Rakib disclosure teaches many different embodiments and implementations.  Paragraphs 40 and 52 disclose a particular embodiment/implementation among the different embodiments/implementations taught 
	For the reasons described above, Applicant’s argument for claims 1, 9 and 16 are found not persuasive.

Rejections of Claims Under 35 U.S.C. §103
	Applicant arguments for claims 3-5, 7, 7-8, 11-15, 18 and 21-24, previously rejected under 35 U.SC. §103, have been fully considered and are found not persuasive for the same reasons described above in the “Priority” section and the “Rejections of Claims Under 35 U.S.C. §102” section of this Examiner’s Response to Arguments.
		
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No. 61/192,136, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this instance, the prior-filed provisional application (filed on 09/16/2008) does not provide adequate support for the claimed limitations directed to “to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, and user interaction” in claims 1, 9 and 16.  For instance, although paragraphs 33 and 37—38 and Fig. 7 of the provisional patent application appears to disclose coupling the metadata to the at least one image frame by multiplexing RMI data (which encapsulates metadata) with a compressed video bitstream, nowhere in the prior-filed provisional application’s specification is the description for metadata-to-content synchronization.  Hence, the provisional patent application fails to provide adequate support or enablement for the claimed limitation “tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, and user interaction”.   Accordingly, the priority date considered for these claimed limitations in this application is September 16, 2009, filing date of non-provisional application 12/586,057.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over one of claims 1-20 of U.S. Patent No. 8,948,250 (Application 13/972013).   Although the conflicting claims are not identical, they are not patentably distinct from each other because:
With respect to claim 1, from the below table of analysis between the instant application claim 1 and U.S. Patent No. 8,948,250 claim 1, the subject matter of the invention in the instant claim 1 is drawn to the same invention an appears to be a variant of the Patent claim 1.  Although the language of conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the Patent claims all features claimed in claim 1 of the instant application.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  Claim 1 of the instant application is generic to all that is recited in claim 1 of the patent. That is claim 1 of the Patent anticipates claim 1 of the instant application.  
Instant Application (16/246,871)
U.S. Patent No. 8,948,250
Claim 1:
An apparatus comprising: 
processing logic to associate content including at least one multimedia element with a video content feature on at least one image frame according to metadata, 



wherein the metadata is embedded in a bitstream with the at least one image frame to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, and user interaction, and 



wherein upon rendering of the image frame, the processing logic is to display the multimedia element in a position of the video content feature in the image frame; and 

memory coupled to the processing logic, the memory to store the image frame.
Claim 1:
An apparatus, comprising: 
processing logic to automatically detect an object in at least a portion of at least one image frame of video content, and 
to associate metadata corresponding to the detected object with the image 
frame, wherein the metadata associates at least one multimedia element with the detected object, wherein the metadata is embedded with the at least one image frame to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, and user interaction, and 

wherein upon rendering of the image frame, the multimedia element is to be overlaid on the detected 
object based on the metadata;  and 


memory coupled to the processing logic, the memory to store the image frame.


	
With respect to claim 9, from the below table of analysis between the instant application claim 9 and U.S. Patent No. 8,948,250 claim 9, the subject matter of the invention in the instant claim 9 is drawn to the same invention an appears to be an obvious variant of the Patent claim 9.  Although the language of conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the Patent claims all features claimed in claim 9 of the instant application.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  Claim 9 of the instant application is generic to all that is recited in claim 9 of the patent. That is claim 9 of the Patent anticipates claim 9 of the instant application.  

Instant Application (16/246,871)
U.S. Patent No. 8,948,250
Claim 9:
A method comprising:



associating content including at least one multimedia element with a video content feature of at least one image frame according to metadata, wherein the metadata is embedded in a bitstream with the at least one image frame to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization for the image frame that is independent of playback performance, playback timing, and user interaction, and 

adding the content to the image frame, based on the metadata, at the locations in the image frame, in association with the video content feature
Claim 9:
A method comprising, at a processor: automatically detecting an object 
in at least a portion of at least one image frame of video content; 
 associating metadata corresponding to the detected object with the image frame by embedding the metadata with the at least one image frame to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of playback performance, playback timing, 
and user interaction, wherein the metadata associates at least one multimedia element with the detected object, and 

wherein upon rendering of the image frame, the multimedia element is to be overlaid on the detected object based on the metadata.



	With respect to claim 16, from the below table of analysis between the instant application claim 16 and U.S. Patent No. 8,948,250 claim 16, the subject matter of the invention in the instant claim 9 is drawn to the same invention an appears to be an obvious variant of the Patent claim 9.  Although the language of conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the Patent claims all features claimed in claim 16 of the instant application.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  Claim 16 of the instant application is generic to all that is recited in claim 16 of the patent.  That is claim 16 of the Patent anticipates claim 16 of the instant application.  
Instant Application (16/246,871)
U.S. Patent No. 8,948,250
Claim 16:
One or more non-transitory computer readable media storing instructions to perform a sequence comprising:





associating content including at least one multimedia element with a video content feature of a plurality of frames of a video according to metadata, wherein the metadata is embedded in a bitstream with the frames to tightly couple the metadata to the at least one of the frames, to provide for metadata-to-content synchronization for said frames that is independent of playback performance, playback timing, and user interaction; and 


upon rendering of the frames, adding the content to the frames, based on the metadata, at one or more locations in the frames in association with the video content feature    
Claim 16:
One or more non-transitory computer readable media comprising 
instructions to cause an apparatus, upon execution of the instructions by the apparatus, to: 
automatically detecting an object in at least a portion of at 
least one image frame of video content; 
associating metadata corresponding to the detected object with the image frame by embedding the metadata with the at least one image frame to tightly couple the metadata to the at least one image frame to provide for metadata-to-content synchronization that is independent of 
playback performance, playback timing, and user interaction, wherein the metadata associates at least one multimedia element with the detected object, and 

wherein upon rendering of the image frame, the multimedia element is to be 
overlaid on the detected object based on the metadata.


	While a comparative claim analysis has not been performed for all dependent claims from independent claims 1, 9 and 16 in view of the corresponding dependent claims of U.S. Patent No. 8,948,250, they also appear to be an obvious variants of the corresponding claims from respective base claims of the Patent.

 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. patent 8,948,250 Claims 1-20.  Therefore, non-statutory double patenting is appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 6, 9, 10, 16, 17, 25 and 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rakib et al. (Pub. No. US 2009/0327894), hereinafter “Rakib”.
Claim 1- Rakib discloses an apparatus [Fig. 10] comprising:
processing logic to associate content including at least one multimedia element with a video content feature on at least one image frame according to metadata [¶0121 and ¶0082:  processing logic to associate content including at least one multimedia 
wherein upon rendering of the image frame, the processing logic is to display the multimedia element in a position on the image frame relative to the position of the video content feature in the image frame [Fig. 10/Fig. 11, ¶0121-¶0122 and ¶0082:  processing logic to display the marker (e.g., visible outline, bounding box or arrow) in a position on the image frame relative to the position of the metadata-linked object (the video content feature) in the image frame]; and 


	Claim 2 – Rakib discloses the processing logic to detect an object as the video content feature [¶0082 and ¶0121-¶0122:  in order to highlight the metadata-linked object of interest, the system must detect the object; alternatively, see ¶0140 and ¶ 0141, lines 1-16], and wherein the metadata comprises a model of the object [¶0087-¶0088, Rakib discloses a video object 126 appears as a contiguous pixel in an array of pixels represented by the spatio-temporal coordinates (x,y,t), which reads on “a model of the object” feature of the claim, and the metadata comprises the spatio-temporal coordinates representing the video object; hence Rakib teaches the metadata comprises a model of the object].

	Claim 6 – Rakib further discloses the processing logic uses the metadata to define controls for how the multimedia element is displayed [e.g., Fig. 10 and ¶0113].

	Claim 9 – Rakib disclose a method (see Abstract) comprising:
associating content including at least one multimedia element with a video content feature of at least one image frame according to metadata [¶0121 and ¶0082:  associating content including at least one multimedia element (e.g., a visible outline, bounding box, a marker, icons, small photos of recognized objects) with a video content feature (a metadata-linked object such as a car) on at least one image frame according to metadata], wherein the metadata is embedded in a bitstream with the at least one 
	adding the content to the image frame, based on the metadata, at the locations in the image frame, in association with the video content feature [Fig. 10/Fig. 11, ¶0121-¶0122, ¶0082 and ¶0113:  adding the marker (e.g., visible outline, bounding box or arrow), based on the metadata, at the locations in the image frame, in association with the metadata-linked object].

	Claim 10 – Rakib discloses adding content to the image frame comprises using controls defined by the metadata to determine positioning of the content on the video content feature [Fig. 10/Fig. 11, ¶0121-¶0122, ¶0082 and ¶0113:  adding the marker (e.g., visible outline, bounding box or arrow) to the image frame using controls defined 

	Claim 16 – Rakib discloses one or more non-transitory computer readable media storing instructions to perform a sequence [Fig. 8 and ¶0104] comprising:
associating content including at least one multimedia element with a video content feature of a plurality of frames of a video according to metadata [¶0121 and ¶0082:  associating content including at least one multimedia element (e.g., a visible outline, bounding box, a marker, icons, small photos of recognized objects) with a video content feature (a metadata-linked object such as a car) of a scene (a plurality of frames) of a video according to metadata], wherein the metadata is embedded in a bitstream with the frames [¶0108 and ¶0143:  the metadata is embedded (as data fields or merged with video data in a composite file) in the video stream with the frames in the scene] to tightly couple the metadata to at least one of the frames of the plurality of frames to provide for metadata-to-content synchronization for said frames that is independent of playback performance, playback timing, and user interaction [¶0113, ¶0082 and ¶0121-¶0122 :  in ¶0113, Rakib discloses…each object in each frame from the video file can be linked to its own set of video metadata (e.g., spatial coordinates of object, time sequence or frame number where objects occur, shape of bounding box, icons, arrow for highlights, etc.), i.e., tightly couple metadata to at least one image frame of the plurality of frames having the metadata-linked object (e.g., image frame with a car) to provide for metadata-to-content synchronization, the synchronization is 
	upon rendering of the frames, adding the content to the frames, based on the metadata, at one or more locations in the frames, in association with the video content feature [Fig. 10/Fig. 11, ¶0121-¶0122, ¶0082 and ¶0113:  adding the marker (e.g., visible outline, bounding box or arrow) to the frames, based on the metadata, at one or more locations in the in the frames, in association with the metadata-linked object].

	Claim 17 – Rakib further discloses adding content to the frames comprises using a set of controls for display of content on an object detected on the at least one frame as the video content feature to determine positioning of the content on the detected object [Fig. 10/Fig. 11, ¶0121-¶0122, ¶0082 and ¶0113:  adding the marker (e.g., visible outline, bounding box or arrow) to the video frames comprises using controls defined by the metadata (e.g., shape of the bounding box and/or coordinates of the object) for display of the content on a metadata-linked object detected on the frame as the video content feature (e.g., a car or a house) to determine positioning of the marker on the detected metadata-linked object (e.g., the car or the house)].

	Claims 25 and 26 – Rakib further discloses the video content feature is at least one of: an object detected in the image frame, a region of interest (ROI), a region of a particular color, text, scene change information, scene fingerprint, scene complexity, background region, foreground region, and texture descriptor [¶0121 and ¶0082: the video content feature is an object of interest (e.g., a car) detected in the image frame].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 3-5, 7, 11-14, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakib (US 2009/0327894) in view of Robey (US 2008/0031600).
Claim 3 – Rakib teaches the processing logic to detect an object as the video content feature [e.g., ¶0141, lines 1-16].  
Rakib is silent regarding processing logic to translate the detected object into the model.
However, in an analogous art, Robey teaches the processing logic is further to translate the detected object into the model [¶0018: discloses one or more imaging algorithms are applied to the advertising objects used for generating one or more virtual 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine technique for implementing virtual advertising object using objects being displayed in a scene within a video program taught by Robey and the technique for creating and rendering interactive video having interactive objects in a scene within the video program taught by Rakib to enhance advertising opportunities for a product manufacture or service provider (see Robey ¶0002).

	Claim 4 – the combination of Rakib in view of Robey, specifically Robey, teaches the model is three dimensional [¶0018: virtual billboard generated from three dimensions of an advertising object is a three-dimensional model].

	Claim 5 – the combination of Rakib in view of Robey, specifically Rakib, teaches the model is two dimensional [¶0087:  video object 126 appears as a contiguous region of pixels represented by spatial coordinates (x,y) reads on a two-dimensional model].

	Claim 7 – Rakib teaches the processing logic is further to detect an object as the video content [¶0082 and ¶0121-¶0122:  in order to highlight the metadata-linked object of interest, the system must detect the object; alternatively, see ¶0140 and ¶ 0141, lines 1-16].

	However, in an analogous art, Robey teaches the processing logic is further to detect and track movement of an object as the video content feature and across multiple image frames [¶0018:  disclosing …To account for movement within a scene, one or more imaging algorithms may be applied to the advertising objects used for generating the virtual billboards...For example, one or more object recognition and/or tracking algorithms may be used to track the virtual billboard areas from frame to frame] and to alter the multimedia element to display the multimedia element on the object as it moves [¶0018, lines 15-33:  disclosing tracking the virtual billboard from frame to frame and adjust the secondary video (i.e., altering the multimedia element) based on the virtual billboard as the advertising objects (used to generate the billboards) moves].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine technique for implementing virtual advertising object using objects being displayed in a scene within a video program taught by Robey and the technique for creating and rendering interactive video having interactive objects in a scene within the video program taught by Rakib to enhance advertising opportunities for a product manufacture or service provider (see Robey ¶0002).

	Claim 11 – Rakib teaches the metadata comprises a model of an object [¶0087-¶0088, Rakib discloses a video object 126 appears as a contiguous pixel in an array of pixels represented by the spatio-temporal coordinates (x,y,t), which reads on “a model of the object” feature of the claim, and the metadata comprises the spatio-temporal 
	Rakib is silent regarding a model of an object used to translate a detected object in the image frame into the model.
	However, in an analogous art, Robey teaches the metadata comprises a model of an object used to translate a detected object in the image frame into the model [¶0018:  disclosing the metadata comprises descriptors specifying the location, size and temporal information of the object image (model of an object) displayed in a frame, the areas to be used as virtual billboards are identified per frame and any information that specifies these areas are stored as metadata, wherein the virtual billboard being generated from three dimensions of the advertising object reads on “translating a detected object in the image frame into the model”.  Hence, Robey teaches the metadata comprises a model of an object used to translate a detected object in the image frame into the model].

	Claim 12 is directed to similar limitations as in claim 4 above, hence claim 12 is considered accordingly.

	Claims 13 is directed to similar limitations as in claim 5 above, hence claim 13 is  considered accordingly.

	Claim 14 is directed to similar limitations as in claim 7 above, and hence is considered accordingly.

	Claim 18 is directed to similar limitations as in claim 3 above, and hence is considered accordingly.

	Claim 21 - Rakib teaches the video content feature is an object detected in the frames [¶0082 and ¶0121-¶0122:  the video content feature is an object (e.g., a car) detected in the frames, wherein the system must detect the object in order to highlight the object; alternatively, see ¶0140 and ¶ 0141, lines 1-16].
	Rakib is silent regarding tracking movement of the object as it moves.
	However, in an analogous art, Robey teaches the media further storing instructions to track movement of the object [¶0018:  disclosing …To account for movement within a scene, one or more imaging algorithms may be applied to the advertising objects used for generating the virtual billboards...For example, one or more object recognition and/or tracking algorithms may be used to track the virtual billboard areas from frame to frame] and to display the content on the object as it moves [¶0018, lines 15-33:  disclosing tracking the virtual billboard from frame to frame and display the secondary video based on the virtual billboard as the advertising objects moves].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine technique for implementing virtual advertising object using objects being displayed in a scene within a video program taught by Robey and the technique for creating and rendering interactive video having interactive objects in a scene within the video program taught by Rakib to enhance advertising opportunities for a product manufacture or service provider (see Robey ¶0002).

	Claims 8, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakib (US 2009/0327894) in view of Stone et al. (US 2009/0066784), hereinafter “Stone”.
Claim 8 – Rakib teaches said processing logic to automatically detect an object [¶0082 and ¶0121-¶0122:  in order to highlight the metadata-linked object of interest, the system must detect the object; alternatively, see ¶0140 and ¶ 0141, lines 1-16]].
Rakib is silent with respect to detecting an object by detecting at least one of a shape or texture.
However, in an analogous art, Stone teaches detect an object by detecting at least one of a shape or texture [¶Abstract and Fig. 2, step S50 and ¶0040-0041].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine technique for detecting/identifying an object being presented in video images of a scene of an event based on a shape of the object taught by Stone and the technique for creating and rendering interactive video having interactive objects in a scene within the video program taught by Rakib to enhance the viewer’s experience of the event from different position and angles (see Stone ¶0003-004).

	Claims 15 is directed to similar limitations as in claim 8 above, hence claims 15 is considered accordingly.


	Rakib is silent with respect to detecting an object by detecting at least one of a shape or texture.
	However, in an analogous art, Stone teaches detect an object by detecting at least one of a shape or texture [¶Abstract and Fig. 2, step S50 and ¶0040-0041].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine technique for detecting/identifying an object being presented in video images of a scene of an event based on a shape of the object taught by Stone and the technique for creating and rendering interactive video having interactive objects in a scene within the video program taught by Rakib to enhance the viewer’s experience of the event from different position and angles (see Stone ¶0003-004).

	Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rakib (US 2009/0327894) as applied above, and further in view of Shi et al. (US 2008/0181298), hereinafter “Shi”.
	Claim 23 – the combination of Rakib in view of Robey, specifically Rakib, teaches the metadata [Fig. 1, ¶0087-0089].
	The combination of Rakib in view of Robey is silent regarding the metadata includes at least on motion vector generated by an encoder.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine concept for providing motion vector information generated by an encoder in the metadata taught by Shi and the technique for creating and rendering interactive video having interactive objects in a scene within the video program using metadata taught by Rakib to enhance the distribution of encoded video stream to downstream devices having various performance capabilities (see Shi ¶0002).

Claim 24 is directed to similar limitations recited in claim 23 above and hence is considered accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423